Filed 11/19/21 P. v. Finch CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                   B307002

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. BA460458)
           v.

 ROBERT FINCH,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Ray G. Jurado, Judge. Affirmed.
      Andrea Keith, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Michael R. Johnsen and Nicholas J. Webster,
Deputy Attorneys General, for Plaintiff and Respondent.
                      ——————————
      Robert Finch appeals from his judgment of conviction of
three counts of possession of a firearm by a felon (Pen. Code,1
§ 29800, subd. (a)(1)). On appeal, Finch contends the evidence
was insufficient to support a finding that he had knowledge of
two firearms that were found inside his vehicle. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

       The Evidence at Trial
       On August 23, 2017, the Los Angeles County Sheriff’s
Department executed a search warrant on Finch’s residence. The
premises consisted of a two-bedroom home with a backyard and
garage. Finch and his girlfriend, Shatioishia Van, resided in the
home. At the time of the search, Finch was a convicted felon.
       A 1984 Oldsmobile that was registered under Finch’s name
and home address was parked in the backyard. The vehicle was
unlocked and appeared to have been parked in the same spot for
a long time. Officers found a loaded .38-caliber Smith and
Wesson revolver and a loaded .45-caliber Para semiautomatic
handgun underneath the driver’s seat of the Oldsmobile. In the
unlocked garage located in the backyard, officers found a .22-
caliber Marlin rifle, a .22-caliber Winchester rifle, and a metal
filing cabinet containing a holster and numerous .45-caliber
rounds of ammunition. All four firearms were operable and in
good condition.
       The common areas inside the home included a dining room
with an armoire and a computer. Inside the armoire, officers
recovered numerous rounds of ammunition compatible with the

      1Unless otherwise stated, all statutory references are to
the Penal Code.




                                2
two rifles found in the garage. The computer contained
photographs of firearms, including a photograph of the two
handguns found in the Oldsmobile.
       One bedroom inside the home contained men’s clothing,
along with paperwork bearing Finch’s name and address. No
firearms or ammunition were found in this bedroom. The other
bedroom contained women’s clothing and was occupied by Finch’s
girlfriend, Van. Officers found a small .38-caliber revolver in this
bedroom. While Van admitted to the police that the revolver
belonged to her, she denied knowledge of any other firearms
recovered from the residence. None of the ammunition found at
the residence was compatible with the firearm found in Van’s
bedroom.
       Van was charged with one count of possession of a firearm
by a felon in connection with the .38-caliber revolver seized from
her bedroom. She later pleaded guilty to that charge. As part of
the factual basis for her plea, Van stated that she possessed the
revolver that was found in her bedroom, and that she had no
knowledge of any other firearms in the residence or the garage.
       The officer in charge of the investigation opined that, based
on the paperwork and other items found during the search, the
only occupants of the residence were Finch and Van. The officer
did not see any indication that anyone was living in the
Oldsmobile or the garage.

      The Verdict and Sentencing
      Finch was charged with possession of a firearm by a felon
in connection with the .45-caliber semiautomatic handgun seized
from the Oldsmobile (count 1), the .38-caliber revolver seized
from the Oldsmobile (count 2), and one of the .22-caliber rifles
seized from the garage (count 3). At the conclusion of the trial,




                                 3
the jury found Finch guilty as charged on all three counts. The
trial court sentenced Finch to a total term of four years in state
prison.
       Finch filed a timely appeal.

                          DISCUSSION

      On appeal, Finch challenges the sufficiency of the evidence
supporting his convictions in counts 1 and 2 for possession of a
firearm by a felon. He specifically contends the evidence was
insufficient to support a finding that he had knowledge of the
two firearms that were found inside the Oldsmobile.

        Standard of Review
        “ ‘ “When considering a challenge to the sufficiency of the
evidence to support a conviction, we review the entire record in
the light most favorable to the judgment to determine whether
it contains substantial evidence—that is, evidence that is
reasonable, credible, and of solid value—from which a reasonable
trier of fact could find the defendant guilty beyond a reasonable
doubt.” [Citation.] We determine “whether, after viewing the
evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt.” [Citation.] In so doing,
a reviewing court “presumes in support of the judgment the
existence of every fact the trier could reasonably deduce from the
evidence.” ’ ” (People v. Beck and Cruz (2019) 8 Cal.5th 548, 626.)
Our “task is not to resolve credibility issues or evidentiary
conflicts, nor is it to inquire whether the evidence might
‘ “ ‘be reasonably reconciled with the defendant’s innocence.’ ” ’
[Citations.] The relevant inquiry is whether, in light of all




                                 4
the evidence, a reasonable trier of fact could have found the
defendant guilty beyond a reasonable doubt.” (People v. Gomez
(2018) 6 Cal.5th 243, 278.) “ ‘The standard of review is the same
in cases in which the prosecution relies mainly on circumstantial
evidence.’ ” (People v. Rivera (2019) 7 Cal.5th 306, 324.)

       Substantial Evidence Supported Finch’s Convictions
       in Counts 1 and 2
       Section 29800, subdivision (a)(1) provides that “[a]ny
person who has been convicted of a felony under the laws of the
United States, the State of California, or any other state, . . . and
who owns, purchases, receives, or has in possession or under
custody or control any firearm is guilty of a felony.” The offense
“has three elements: (1) the defendant possessed a firearm,
(2) the defendant knew that he possessed the firearm, and (3) the
defendant had previously been convicted of a felony.” (People v.
Clark (2021) 62 Cal.App.5th 939, 958.)
       “To ‘possess’ a firearm means ‘having “ ‘ “actual control,
care and management of”’ ’ ” ’ the firearm.” (In re Charles G.
(2017) 14 Cal.App.5th 945, 951.) “Possession may be actual or
constructive. ‘ “A defendant has actual possession when the
weapon is in his [or her] immediate possession or control,” ’ i.e.,
when he or she is actually holding or touching it. [Citations.] ‘To
establish constructive possession, the prosecution must prove a
defendant knowingly exercised a right to control the prohibited
item, either directly or through another person.’ ” (People v. Bay
(2019) 40 Cal.App.5th 126, 132.) Possession of a weapon “does
not require that a person be armed or that the weapon be
within a person’s immediate vicinity. [Citations.] Rather, it
encompasses having a weapon in one’s bedroom or home or
another location under his or her control, even when the




                                  5
individual is not present at the location.” (In re Charles G.,
at p. 951.) Possession “may be proven circumstantially, and
possession for even a limited time and purpose may be sufficient.”
(In re Daniel G. (2004) 120 Cal.App.4th 824, 831.)
       Viewing the evidence in the light most favorable to the
judgment, we conclude the evidence was sufficient to support
Finch’s convictions for possession of a firearm by a felon in
counts 1 and 2. Based on the totality of the evidence presented,
the jury reasonably could conclude that Finch had possession of
the two handguns that were found inside the Oldsmobile because
he knowingly exercised a right to control each of those firearms.
       Generally, an “ ‘inference of dominion and control is easily
made when the contraband is discovered in a place over which
the defendant has general dominion and control: his residence
[citation], his automobile [citation], or his personal effects.’ ”
(People v. Busch (2010) 187 Cal.App.4th 150, 162.) Here, the jury
easily could infer that Finch had dominion and control over both
the vehicle where the handguns were found and the backyard of
the residence where the vehicle was kept. The evidence at trial
established that Finch was the registered owner of the
Oldsmobile, and he resided on the premises where the
Oldsmobile had been parked for an extended period. The officer
in charge of the investigation testified that there was no
indication that anyone other than Finch and his girlfriend, Van,
was residing on the property at the time of the search. While
Van admitted to possessing a small .38-caliber revolver that was
found in her bedroom, she denied any knowledge of any other
firearms that were found on the premises.
       Other circumstances further supported an inference that
Finch knew of the presence of the firearms in his Oldsmobile.




                                6
The garage in the backyard contained numerous rounds of
ammunition that were compatible with one of the firearms,
the .45-caliber semiautomatic handgun. Two .22-caliber rifles
were also kept in the garage in plain sight, and ammunition
compatible with those rifles was kept in a common area of the
residence. Moreover, a computer in the common area contained
a photograph of the same handguns that were found inside the
Oldsmobile. The fact that Finch shared the residence with Van,
and that they both had access to the firearms and ammunition
stored throughout the property, did not preclude the jury from
inferring that Finch knowingly possessed the two firearms that
were found inside his vehicle. (See, e.g., People v. Elder (2014)
227 Cal.App.4th 1308, 1317 [possession of firearms seized from
home defendant shared with girlfriend where police found one
gun on entertainment center shelf, another gun in unlocked safe
in bedroom, and photograph of defendant holding gun identical to
one on shelf]; People v. Cordova (1979) 97 Cal.App.3d 665, 668,
670 [possession of rifle found in locked trunk of defendant’s
father’s car where evidence showed car was driven by defendant
and other family members and ammunition compatible with rifle
was found in residence defendant shared with wife]; People v.
Nieto (1966) 247 Cal.App.2d 364, 366–368 [possession of guns
found in car defendant owned and was driving even though
passenger had equal access and claimed guns belonged to him].)
      In arguing that the evidence was insufficient to prove that
he had knowledge of the firearms inside his Oldsmobile, Finch
primarily relies on the decision in People v. Antista (1954) 129
Cal.App.2d 47. Contrary to Finch’s argument, however, that
case does not support the reversal of his convictions. In Antista,
at page 48, during a search of the defendant’s apartment, the




                                7
police found marijuana in a cupboard in the living room and in
a radio in an unused bedroom or storeroom. Although the
defendant was away from his apartment at the time of the
search, two other individuals were present, including a female
friend who was a known user of narcotics and a frequent guest.
(Id. at pp. 48, 52.) The defendant also would leave a key under a
mat outside his door for the use of his friends who often came to
the apartment to watch television while he was away. (Id. at
p. 48.) In reversing the defendant’s conviction for possession of
the marijuana found in his apartment, the Court of Appeal held
that “if it is established that one accused of possession returned
to his apartment, . . . and found it occupied by a user of narcotics,
and a narcotic was found in it, and if there is no evidence that it
was there before that time, the fact of its presence, without any
other fact or circumstance of an incriminating nature, is legally
insufficient to prove a charge of possession.” (Id. at p. 53.)
       In contrast to Antista, this case includes other facts or
circumstances that reasonably could support a finding that
Finch had knowledge of the two firearms inside his vehicle.
As discussed, ammunition compatible with the semiautomatic
handgun was found in Finch’s garage and a photograph of both
firearms was found on a computer in Finch’s residence. There
was no evidence that anyone other than Finch and Van lived on
the property or otherwise had access to the firearms and rounds
of ammunition that were discovered at various locations on the
premises. Furthermore, in both her statement to the police and
her open plea in court, Van expressly denied knowledge of any
firearms that were recovered from the residence except for the
one revolver that was found inside her bedroom.




                                  8
      The other cases on which Finch relies are also readily
distinguishable. In each of those cases, the defendant’s access to
the premises where the contraband was found was insufficient
to support a finding of possession because there was no other
evidence from which it could reasonably be inferred that the
defendant had dominion and control over the contraband. (See
People v. Hancock (1957) 156 Cal.App.2d 305, 310 [defendant’s
status as drug user and presence in codefendant’s motel room
from which heroin was thrown was “not sufficient to prove that
he had any dominion or control over it”]; People v. Tabizon (1958)
166 Cal.App.2d 271, 273 [defendant’s presence in motel room
where drugs were found was insufficient to show possession
because he “was not a tenant of motel room but was at most a
transient visitor”]; People v. Stanford (1959) 176 Cal.App.2d 388,
391 [defendant’s presence in home did not justify finding that he
possessed narcotics found in bathroom because “he did not live
there and therefore he did not have possession or control of the
premises”]; People v. Fernandez (1959) 172 Cal.App.2d 747, 755
[where narcotic was found in suit in dry cleaning shop during
time when defendant-owner had left shop in another’s care, his
“ownership of the shop is not sufficient to justify an inference
that he knew the narcotic was in the suit”]; People v. Van Syoc
(1969) 269 Cal.App.2d 370, 373 [defendant’s “mere ownership of
an unlocked car parked in a public area in which marijuana is
found and to which [he] has non-exclusive access” did not support
his conviction for marijuana possession]; In re I.A. (2020) 48
Cal.App.5th 767, 779 [where defendant once touched gun that
was later used in drive-by shooting but was not present in car
from which gun was fired, evidence failed to establish that
defendant “exercised dominion and control over the gun”].)




                                9
       In this case, however, there was substantial evidence
connecting Finch to the firearms inside the Oldsmobile beyond
his ownership of the vehicle. Finch also had dominion and
control over the backyard where the Oldsmobile was parked, the
garage where ammunition compatible with one of the firearms
was kept, and the common areas of the home where a photograph
of the two firearms was stored on a computer. While Finch’s
control over the premises was not exclusive to him given that he
shared the residence with his girlfriend, no one other than Finch
and Van was shown to have access to the various firearms and
ammunition stored on their private property, and Van denied
any knowledge of the guns in Finch’s vehicle. On this record, the
jury reasonably could conclude that Finch knowingly exercised
dominion and control over the two firearms that were found
inside his Oldsmobile. Accordingly, Finch’s convictions in
counts 1 and 2 were supported by substantial evidence.

                        DISPOSITION

      The judgment is affirmed.
      NOT TO BE PUBLISHED.

                                          WINDHAM, J.*
We concur:

                  EDMON, P. J.            EGERTON, J.



      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                               10